Citation Nr: 0022702	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
rhabdomyolysis.

2.  Entitlement to service connection for a back disorder as 
secondary to service-connected rhabdomyolysis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The veteran's service-connected rhabdomyolysis is 
manifested by subjective complaints of musculoskeletal 
symptoms, with no objectively ascertainable medical findings 
of related abnormality.

3.  The claim of entitlement to service connection a back 
disorder as secondary to service-connected rhabdomyolysis is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.






CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
rhabdomyolysis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5021, 5399 (1999).

2.  The claim for service connection for a back disorder as 
secondary to service-connected rhabdomyolysis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records include the report of examination in 
January 1978 which shows no complaints or any back 
symptomatology including back pain or otherwise referable to 
the veteran's musculoskeletal system.  During that 
examination, the evaluation was normal for spine and other 
musculoskeletal system and for neurologic disorder.  

The report of medical history dated early in March 1978 shows 
no complaints referable to the veteran's claims, including no 
complaints of recurrent back pain or other musculoskeletal 
system complaints.  The report of medical board proceedings 
dated later in March 1978 show that the veteran was 
hospitalized for over a week from February to March 1978 for 
complaints of achy upper chest, shoulder and upper arm 
muscles.  The veteran did not appear ill on admission.  
Examination at that time was noted to be unremarkable except 
for tenderness to palpation of the pectoral, shoulder, and 
upper arm muscles.  During hospitalization, acute sera for 
viral studies were obtained.  The report noted that a clear 
cut history of a viral illness preceding the onset of 
rhabdomyolysis was certainly suggestive of a viral induced 
rhabdomyolysis.  The diagnosis was acute rhabdomyolysis - 
probably secondary to viral illness.  

The report of a March 1978 separation examination shows no 
abnormal evaluations for any systems or disorders.  That 
report does note a diagnosis of acute rhabdomyolysis, 
probably secondary to viral illness; and references the above 
report of medical board proceedings.

The report of a February 1991 VA examination shows complaints 
of severe back pain, for which the veteran was not taking 
medication.  The veteran indicated that he had constant lower 
back pain radiating into the lower legs.  Laboratory 
diagnostic testing was performed with respect to urine, serum 
and blood analysis.  The report contains diagnoses including 
weight loss and anemia noted on laboratory work. 

During an associated special neurological examination, the 
veteran reported that the muscles of his calves and back 
would get tight, and he had weakness in his arms and legs and 
could not lift over 25 pounds.  He reported that he could 
walk four or five blocks, or climb two flights of steps, and 
then must rest.  He reported that he had no numbness.  On 
examination, cranial nerves were normal; there was no 
limitation of motion of the cervical spine or lower back; 
there was no limitation of motion of the upper extremities; 
fist and five movements of the fingers were bilaterally 
normal; and gait, posture propulsion, balance and walking on 
toes and heels were normal.  There was no limitation of 
movement of the lower extremities, and grips were bilaterally 
of normal strength.  Passive movement of the upper and lower 
extremities were bilaterally normal; position sense and pain 
sensation were normal.  Reflexes were not found to be 
abnormal.  The report contains a diagnosis of rhabdomyolysis 
without neurological sequelae.  The examiner noted that 
rhabdomyolysis was a lysis of muscle tissue with the 
appearance of myoglobin in the urine; and it was not 
basically a neurological disorder.  

The report of a February 1999 VA muscles examination shows a 
reported history that 20 years ago the veteran developed 
muscle ache of his upper chest, shoulders and arms, which was 
diagnosed as rhabdomyolysis.  He complained of low back pain 
radiating into the legs with numbness of both feet since 
service.  He complained that his back pain worsened from 
October 1992 to January 1999.  On examination, the examiner 
noted that there was no muscle soreness on the upper chest, 
shoulders, arms or both lower extremities.  There was no 
muscle weakness, and the urine was clear.  The examiner 
stated that the veteran did not have rhabdomyolysis; and 
opined that the back condition was not related to 
rhabdomyolysis.  The examiner noted that there was no muscle 
soreness noted in the low back area.  The veteran was able to 
ambulate well and the range of motion of the lumbar spine was 
normal.  An associated report of X-ray of the lumbar spine 
noted that the lumbar spine vertebral bodies, neural arches 
and disc spaces were normal, as were the sacroiliac joints; 
and that there was no evidence of arthritis.  The X-ray 
report contains an impression of normal lumbar spine study.  
The VA examination report contains diagnoses of (1) No 
rhabdomyolysis; (2) normal muscle of the chest, shoulder, 
upper arm; and (3) normal muscle of the lower back and legs.  
The report concluded with an opinion that the complaint of 
muscle pain was not related to rhabdomyolysis 20 years ago.  

The veteran testified at a September 1999 hearing regarding 
his claims on appeal.

An October 1999 statement from Phyllis Scheiderer, RN, 
indicated that the veteran was admitted to Lorain 
Correctional Institution in August 1994.  She noted that 
during his time there, the veteran presented with a history 
of muscle weakness, venereal disease, sinusitis, ETOH and 
drug abuse, arthritis, and appendicitis.  She reported that 
the admission laboratory testing indicated an elevated uric 
acid and cholesterol; and WBC, RBC and HGB were noted to be 
below normal levels.  All other tests were within normal 
limits.  The veteran saw dermatology, neurology and 
orthopedic clinics.  All other treatment was for minor 
illness. 

Increased Rating for Rhabdomyolysis

The appellant asserts that his service-connected 
rhabdomyolysis has worsened, thereby warranting a higher 
evaluation.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds 
that the veteran has presented a well-grounded claim for an 
increased evaluation. 

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The veteran has been afforded an examination 
pertinent to his claim, and there is no indication that there 
are other relevant records available which would support the 
veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

In reaching its decision, the Board has considered the 
complete history of the veteran's rhabdomyolysis as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2 (1999).  However, where an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1995).  Those documents created in proximity to 
the recent claim are the most probative in determining the 
current extent of impairment.  Id.  

The most current evidence of the present level of the 
rhabdomyolysis disability consists of VA medical examinations 
conducted in February 1991 and February 1999, as well as an 
October 1999 statement from Phyllis Scheiderer, RN.  The 
veteran has also testified regarding his increased rating 
claim during a September 1999 hearing.  During his September 
1999 hearing, the veteran testified that he had soreness in 
his upper chest, arms, legs and back.  He was not able to run 
or overexert himself, and was limited in things he was able 
to do because of his condition.  The condition was manifested 
by a constant dull type of pain, and he was able to bend to a 
minimum.

The veteran's service connected rhabdomyolysis was originally 
granted service connection by an August 1978 rating decision, 
which assigned the disability a 30 percent evaluation under 
Diagnostic Codes 8099-8018, indicating an analogous rating to 
a neurological disorder of multiple sclerosis.  38 C.F.R. § 
4.20 (1999).  Based on the February 1991 VA examination 
findings and diagnosis of rhabdomyolysis without neurological 
sequelae, a March 1991 rating decision proposed to reduce the 
evaluation to a noncompensable level pursuant to criteria for 
evaluating musculoskeletal system; and rated on the basis of 
limitation of motion of affected parts.  38 C.F.R. § 3.105(e) 
(1999).  In compliance with the provisions of 38 C.F.R. § 
3.105(e), a rating decision of July 1991 reduced the rating 
to a noncompensable level, under Diagnostic Codes 5399-5021.

The veteran's rhabdomyolysis is presently rated at a 
noncompensable level under Diagnostic Codes 5399-5021, 
indicating an analogous rating to muscle injuries (5399) and 
myositis (5021).  38 C.F.R. § 4.20.  Under Diagnostic Code 
5021, myositis is rated on limitation of motion of affected 
parts as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5399 (1999).  
Under Diagnostic Code 5003, for degenerative arthritis in the 
absence of limitation of motion, a 20 percent rating is 
warranted when there is radiographic evidence of involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations; a 10 percent 
rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(1999).  Where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The most recent report of examination of the veteran's 
service-connected rhabdomyolysis is the February 1999 VA 
examination report.  As discussed above, that report shows no 
abnormal findings regarding the veteran's musculoskeletal 
system.  The examiner found no muscle soreness on the upper 
chest, shoulders, arms, lower extremities or low back area; 
no muscle weakness; and the urine was noted to be clear.  The 
veteran was able to ambulate well and the range of motion of 
the lumbar spine was normal.  The examiner found that the 
veteran did not have rhabdomyolysis; and there was no 
evidence of arthritis.  The examiner also opined that the 
complained of back condition was not related to 
rhabdomyolysis.  The diagnosis was that there was no 
rhabdomyolysis; and that the muscles of the chest, shoulder, 
upper arms, lower back and legs were normal.  The concluding 
opinion was that the veteran's complaint of muscle pain was 
not related to rhabdomyolysis 20 years before.  

Based on these findings and a complete review of the record, 
the Board does not find a basis for an increase in the 
assigned evaluation.  The medical evidence includes the 
report of medical board proceedings essentially 
contemporaneous with pertinent treatment during service.  
That report indicates that one week prior to admission, the 
veteran suffered a febrile illness for one or two days and 
manifested by malaise, fever, and chills.  The diagnosis was 
acute rhabdomyolysis probably secondary to viral illness.  
None of the medical records since service has associated any 
neurological, musculoskeletal or other abnormalities to the 
inservice diagnosis of acute rhabdomyolysis.   

There simply is no evidence of any current neurological or 
musculoskeletal impairment related to the service-connected 
rhabdomyolysis to warrant an increase under pertinent 
diagnostic criteria.  There is no showing of arthritis or 
limitation of motion or other disability to predicate an 
increase under relevant criteria as discussed.  There are no 
objective findings of current muscle soreness or blood loss.    
Moreover, the most recent medical opinion is that the veteran 
does not have rhabdomyolysis.  The Board notes that while the 
veteran was at the Lorain Correctional Institution, there was 
a history of muscle weakness, with laboratory testing 
indicating an elevated uric acid and cholesterol; and below 
normal levels of white blood cells, red blood cells, and 
hemoglobin.  There is, however, no medical evidence to relate 
any of these conditions to a rhabdomyolysis condition.  

Therefore, based on the totality of the evidence as discussed 
above, the veteran's service-connected rhabdomyolysis does 
not show the criteria necessary for a higher evaluation under 
any of the relevant diagnostic codes.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his rhabdomyolysis condition.  
Based on this information, the Board finds that the RO did 
not err in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

Service Connection for a Back Disorder

The veteran contends that he has a back disorder that is due 
to his service-connected rhabdomyolysis.  Service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may be granted on a secondary basis for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Moreover, when aggravation of a non-service connected 
disorder is proximately due to or the result of a service-
connected condition, the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation is compensable.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded." 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

  In this case, the Board finds that the claim for service 
connection for a back disorder  is not well-grounded.  As 
discussed below, there is no competent medical evidence of 
record of a current back disorder related to the veteran's 
period of active service or any incident therein, including 
his service-connected rhabdomyolysis.  In this regard, the 
Board notes that the medical evidence includes service 
medical records, private and VA medical reports, as well as 
other non-medical evidence including the transcript of a 
September 1999 hearing when the veteran testified that he had 
back symptomatology related to his service-connected 
rhabdomyolysis.  However, he has offered no medical evidence 
to show a present back disorder.  Nor has he provided any 
competent medical evidence to relate any claimed back 
disorder to service or service-connected disability.

The medical record as discussed above does not include any 
competent medical evidence of a current back disorder.  The 
February 1991 and February 1999 VA examinations show that the 
veteran complained of low back pain with radiation down into 
the legs, and numbness of both feet.  However, there are no 
abnormal neurological or musculoskeletal findings, or current 
diagnosis of a back disorder contained in these records.  
During the February 1999 examination, physical examination 
revealed no muscle soreness in the low back, or muscle 
weakness.  The veteran was able to ambulate well, and range 
of motion of the lumbar spine was normal.  X-ray examination 
in February 1999 showed no arthritis of the lumbar spine and 
concluded with an impression of normal lumbar spine study.  
The February 1999 VA examination report concluded with 
diagnoses including normal muscles of the lower back and 
legs; and an opinion that the complaint of muscle pain was 
not related to rhabdomyolysis.  No current back disorder was 
diagnosed after that examination; nor does any other medical 
record show a diagnosis of a back disorder.  Therefore, none 
of the competent medical evidence of record shows that the 
veteran has a current back disorder.  Further, none of the 
competent medical evidence provides a nexus which would 
relate any claimed back disorder to service or to a service-
connected disorder.  Thus, the claim is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

The veteran has testified that he has a back disorder related 
to a service-connected  disorder.  The veteran is certainly 
capable of providing such evidence of symptomatology, 
including back pain.  However, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When, as 
in this case, the issue involves a question of medical 
diagnosis or causation, medical or otherwise competent 
evidence is required to make the claim well-grounded.  
Grottveit v. Brown, at p. 93.  Lay statements concerning 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim as they do not 
represent competent medical evidence.  Espiritu, 2 Vet. App 
492 (1992).

Under these circumstances, the Board finds that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his back disorder claim is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102 (1999); Epps, 126 F.3d 
at 1468.  Therefore, the benefit sought on appeal is denied, 
the duty to assist is not triggered and VA has no obligation 
to further develop the veteran's present claim on appeal for 
service connection.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of a 
current disorder, which is related by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).





ORDER

An increased rating for rhabdomyolysis is denied.

Service connection for a back disorder, is denied.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

